         Case 1:20-mc-00023-EGS Document 5 Filed 05/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                     )
FEDERAL TRADE COMMISSION and )
                                     )
THE PEOPLE OF THE STATE OF           )
NEW YORK, by LETITIA JAMES,          )
Attorney General of the State of     )
New York                             )
                                     )
    Plaintiffs,                      )
                                     )
        v.                           )
                                     )
QUINCY BIOSCIENCE HOLDING            )
COMPANY, INC., a corporation;        )
                                     )
QUINCY BIOSCIENCE, LLC, a limited )               Civil Action No. 1:20-mc-00023-EGS
liability company;                   )
                                     )
PREVAGEN, INC., a corporation d/b/a/ )
SUGAR RIVER SUPPLEMENTS;             )
                                     )
QUINCY BIOSCIENCE                    )
MANUFACTURING, LLC, a limited        )
liability company; and               )
                                     )
MARK UNDERWOOD, individually         )
and as an officer of QUINCY          )
BIOSCIENCE HOLDING COMPANY, )
INC., QUINCY BIOSCIENCE, LLC,        )
and PREVAGEN, INC.                   )
                                     )
    Defendants.                      )
                                     )


             MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       Pursuant to Local Civil Rule 83.2(d), Defendants Quincy Bioscience Holding Company,

Inc., Quincy Bioscience, LLC, Prevagen, Inc., and Quincy Bioscience Manufacturing, LLC

(“Quincy Defendants”), and non-party Respondent Georgetown Economic Services (“GES”),

respectfully move for the admission pro hac vice of attorney Jaclyn M. Metzinger in the above-
          Case 1:20-mc-00023-EGS Document 5 Filed 05/12/20 Page 2 of 2




captioned action. An accompanying Declaration of Jaclyn M. Metzinger is being filed in support

of this Motion.

       As set forth in her accompanying declaration, Jaclyn M. Metzinger is not admitted to

practice in the District of Columbia and is admitted to practice and an active member in good

standing of the following courts and bars: the Bar of the State of New York, the United States

Courts of Appeals for the Second Circuit and the Ninth Circuit, and the United States District

Courts for the Southern District of New York, the Eastern District of New York, the Northern

District of New York, and the Northern District of Illinois.

DATED: May 12, 2020                                  Respectfully submitted,


                                                     /s/ Bezalel A. Stern
                                                     Bezalel A. Stern (D.C. Bar # 1025745)
                                                     Kelley Drye & Warren, LLP
                                                     3050 K Street N.W., Suite 400
                                                     Washington, D.C. 20007
                                                     bstern@kelleydrye.com
                                                     Tel.: (202) 342-8422
                                                     Fax: (202) 342-8451
                                                     Counsel for Quincy Defendants and GES




                                                 2
